927 A.2d 1248 (2007)
192 N.J. 219
In the Matter of Steven C. CUNNINGHAM, An Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
April 4, 2007.

CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), STEVEN C. CUNNINGHAM of JERSEY CITY, who was admitted to the bar of this State in 1999, should be suspended from the practice of law for a period of two years on the basis of his plea of guilty to one count of third-degree attempted endangering the welfare of a child, in violation of N.J.S.A. 2C:5-1 and N.J.S.A. 2C:24-4A, conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer);
And STEVEN C. CUNNINGHAM having failed to appear on the return date of the Order to Show Cause issued in this matter and the Court having vacated its Order filed March 31, 2006, that accepted respondent's resignation without prejudice from the bar of this State;
And the Court having determined from its review of the record that respondent's unethical conduct requires that he be disbarred;
And good cause appearing;
It is ORDERED that STEVEN C. CUNNINGHAM be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that STEVEN C. CUNNINGHAM be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.